ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_03_EN.txt. 11

DISSENTING OPINION OF JUDGE TARASSOV

I have unfortunately been obliged to vote against the Order by which
the Court has decided that the Application by Nicaragua for permission
to intervene under Article 62 of the Statute in the case concerning the
Land, Island and Maritime Frontier Dispute (El Salvador/Honduras)
should be dealt with by the Chamber formed to deal with the case.

The Court substantiated its Order by invoking the existing rule accord-
ing to which the request for permission to intervene should be dealt with
by the organ which is to decide the merits of the case, because “every inter-
vention is incidental to the proceedings in a case” (Haya de la Torre, I.C.J.
Reports 1951, p. 76).

The decision of the Court would not have given rise to any doubts on
my part if Nicaragua’s Application had not raised some very important
issues and had not related to the specific character of the case and the
composition of the Chamber formed to deal with it. In fact this Applica-
tion goes much further than does an ordinary request for permission to
intervene.

First of all, the Applicant considers that the existing dispute relating to
the legal situation in the islands and maritime areas both within and adja-
cent to the Gulf of Fonseca is of a trilateral, rather than a bilateral, charac-
ter (para. 2 (e) of Nicaragua’s Application). The Applicant further states
that:

“In a situation in which the consideration of the status of the Gulf
necessarily involves the three riparian States, two of these States have
been given the opportunity to create a timetable and a procedural
agenda from which Nicaragua is excluded and the content of which
was decided upon without Nicaragua’s consent.” (Jbid., para. 13;
emphasis added.)

This leads the Applicant to express the view that:

“The practical consequence of a favourable response to the pres-
ent request will be the reformation of the Chamber as presently consti-
tuted and the re-ordering of the written proceedings as arranged by
the Order of 27 May 1987.” (Ibid., para. 23; emphasis added.)

Nevertheless, Nicaragua goes on to say that its intention is:

“to propose not a reformation of the Chamber and its jurisdictional
basis tout court but only the making of those changes strictly necessary

12
12 DISPUTE (EL SALVADOR/HONDURAS) (DISS. OP. TARASSOV)

in order to maintain the minimum standards of efficacy and procedural
fairness” (Nicaragua’s Application, para. 23; emphasis added).

It also says that, as an alternative follow-up to its Application, it may
request that:

“the Court should, in any case, exclude from the mandate of the
Chamber any powers of determination of the juridical situation of
maritime areas both within the Gulf of Fonseca and also in the
Pacific Ocean and, in effect, limit the Chamber’s mandate to those
aspects of the land boundary which are in dispute between El Sal-
vador and Honduras” (ibid., para. 24; emphasis added).

In that event, Nicaragua would be willing:

“to submit to the Court or a Chamber duly appointed, if El Salvador
and Honduras so agree, the decision on the determination of the
juridical situation of the maritime areas both within the Gulf of Fon-
seca and also in the Pacific Ocean” (ibid.; emphasis added).

All these statements make it quite clear that, in the Applicant’s view, the
present Chamber formed by the Court on the basis of a compromis
between El Salvador and Honduras, without the participation of Nicara-
gua, can only become appropriate for the consideration of its Application
if it is reformed, whether wholly or in part. Alternatively, the mandate of
the present Chamber should be confined to the bilateral land frontier dis-
pute between El Salvador and Honduras and a new chamber should be
formed with the participation of Nicaragua on an equal footing with the
initial Parties. It is obvious that all the proposed transformations, i.e., the
full or partial reformation of the existing Chamber, or the modification or
limitation of its mandate, cannot be effected by the existing Chamber
itself. Only the full Court, which formed the present Chamber to deal with
a land, island and maritime frontier dispute between El Salvador and
Honduras and thus conferred upon it its mandate “to deal with the present
case” (I.C.J. Reports 1987, Order of 8 May 1987, p. 12), has the power to
undertake actions of that kind.

I believe that the Applicant, when making the above-mentioned sub-
missions, was quite right to appeal to the body which is fully empoweredto
make the required changes. Moreover, the Applicant has opted for pre-
cisely this approach, emphasizing in its request that the matter raised by it
is “exclusively within the procedural mandate of the full Court” (Nicara-
gua’s Application, Preliminary Statements, last paragraph).

There are no provisions either in the Statute or in the Rules of Court
which can be seen as prohibiting the full Court from considering these
submissions of the Applicant. Neither the Statute and Rules of Court nor

13
13 DISPUTE (EL SALVADOR/HONDURAS) (DISS. OP. TARASSOV)

the Court’s own practice serve to deprive it entirely of functions relating to
chambers, once those chambers have been formed. It is precisely the full
Court that makes changes in the composition of a chamber, electing new
members or approving new judges ad hoc to fill any vacancies that may
arise and fixing time-limits for written proceedings. It is only natural that
it should fall to the full Court to deal with a request for the reformation of
the Chamber. It is a fact that Nicaragua’s Application, intentionally
addressed to the full Court, is also directly related to the composition of
the Chamber. Of the five judges composing the Chamber, no more than a
minority of two are currently Members of the Court. (The President of the
Chamber, whose term of office in the Court has expired, continues to sit in
the Chamber in accordance with Article 17 of the Rules of Court. The
other two judges are judges ad hoc chosen by El Salvador and Honduras
respectively.)

It is clear that the Court, which is responsible for the Chamber it has
formed, has full confidence in the high professional skills of its members
and in their judicial impartiality. It should be presumed that the Applicant
has the same confidence. It is nonetheless very difficult to ignore the fact
that the initial Parties have exercised a certain and by no means negligible
influence on the composition of the Chamber, not only by choosing their
respective judges ad hoc but also by giving the President of the Court their
views “regarding the composition of the Chamber”, in application of
Article 17 of the Rules of Court, even though Article 26, paragraph 2, of
the Statute expressly provides that the parties are only required to approve
the Court’s determination of “The number of judges to constitute such a
chamber. . .” (Emphasis added.)

Article 17, paragraph 2, of the Rules of Court permits a broader inter-
pretation of this provision of the Statute, enabling the President to ascer-
tain the views of the parties regarding those judges whom they would wish
to be elected as members of a chamber. The Court, when forming a cham-
ber, normally complies with those views. It follows that the initial parties
do exercise an influence not only on the numerical, but also on the per-
sonal composition of the chamber.

The intervening State does not have this possibility and its procedural
position before a chamber is not on a par with the position of the initial
parties. Such an inequality might be especially harmful to the intervening
party if it were to seek the reformation of the existing composition of a
chamber or a modification of that chamber’s mandate.

In the observations of Nicaragua on the question whether the Applica-
tion for permission to intervene falls within the jurisdiction of the Cham-
ber formed to deal with the case or that of the full Court, the Applicant
says that:

“To consider that a challenge to the formation of the Chamber,
made because of the extent of the competence ratione materiae with

14
14 DISPUTE (EL SALVADOR/ HONDURAS) (DISS. OP. TARASSOV)

which it was anointed, should be aired before the same Chamber,
would certainly be a complete surrender of the sovereign will of the
intervening party, to the will of the original parties as reflected in the
formation of the Chamber.”

The Court could not fail to take any account of the Applicant’s argu-
ments and, by a purely administrative decision, simply transfer the request
to the President of the Chamber without giving it any consideration. By its
decision of 14 December 1989 the Court, as can be seen from the present
Order, afforded the two Parties to the case:

“the opportunity of submitting to the Court their observations on the
question ... raised [by Nicaragua], i.e., whether the Application for
permission to intervene is to be decided by the full Court or by the
Chamber...”

In accordance with the same decision of 14 December 1989, copies of
those observations were transmitted to Nicaragua which then submitted
its further observations. In the observations of Honduras dated 15 Janu-
ary 1990, the Government of that State informed the Court that, in its view
“(t]he full Court has no jurisdiction over the case between Honduras and
El Salvador ...” and “that Nicaragua’s application to intervene must be
heard by the Chamber and not by the full Court”.

The Government of El Salvador, in its observations dated 8 January
1990, informed the Court of its intention “to oppose the Nicaraguan
application to intervene, including the request for reformation of the
Chamber . . .”. However, this opposition to Nicaragua’s proposed inter-
vention and the proposed reformation of the Chamber did not lead El Sai-
vador to concur with Honduras in rejecting, in principle, the possibility
that the full Court might consider Nicaragua’s Application. Its stated view
was that:

“Believing that the reasons for opposing the application are
equally valid before the full Court or before the Chamber, the Gov-
ernment of El Salvador has no observations to make on the prelimi-
nary question of whether the Nicaraguan application falls within the
jurisdiction of the Chamber or that of the full Court.”

What main conclusions can be drawn from these views of the initial
Parties? In the first place, it is quite clear that their general attitude is not
favourable to that aspect of Nicaragua’s Application that relates to its
request that the full Court, not the Chamber, should consider its sugges-
tions regarding a possible reformation of the Chamber or reformulation
of its mandate, and that they are, to put it bluntly, not in favour of any
intervention by Nicaragua in the case. Could such a negative attitude have
some impact upon the way in which the Applicant’s request may be con-
sidered by the Chamber in its present composition? In theory, there could
not be any such impact as all the members of a chamber, including the
judges ad hoc, are independent of the parties and preserve their full impar-

15
15 DISPUTE (EL SALVADOR/HONDURAS) (DISS. OP. TARASSOV)

tiality during the whole of the proceedings in the case. Nobody, of course,
should still be mindful of the procedural positions of the Parties during
the formation of the chamber, and the various options available to them at
that time. The same considerations hold good for ali chambers and might
be only slightly more specific in case of chambers formed on the basis of a
compromis. Patties which have agreed by compromis to submit their dis-
pute to a chamber may, if they both are not satisfied with the course of the
proceedings or with the intermediate decisions of the chamber, put an end
to it by a simple withdrawal of their compromis — although, in theory, the
fact that this possibility exists can in no way exert pressure on the cham-
ber. However, the problem is whether it is right that a State which has to
protect what may be vital interests, and which finds itself in procedural
circumstances like those currently affecting the procedural position of
Nicaragua, should find itself entirely at the mercy of a theoretical con-
struction of this kind. I am of the opinion that the Court, taking account of
all the circumstances of the case and of the different submissions made in
the Nicaraguan Application which, as was shown earlier, goes far beyond
a simple request for permission to intervene and raises issues with which
the Chamber is not competent to deal, should itself give the Applicant an
opportunity to defend its own position before it in oral proceedings — or
at least to defend its position with regard to the procedural issues. I think
that such an attitude on the part of the Court would be particularly justi-
fied in that its governing documents provide it with no direct indications
as to how to deal with an application for permission to intervene in a case
pending before a chamber, in the event that such an application simul-
taneously makes a request for the reformation of that same chamber!. Any
decision of the Court will accordingly establish an important precedent
for future practice. This is why its decision on this matter should be based,
not merely on a set of formal rules relating exclusively to simple requests
for permission to intervene, but on a thorough analysis of all the procedu-
ral situations brought into being by Nicaragua’s requests and on a com-
plete disclosure of the real procedural positions of each Party involved.

1 This lacuna in the guiding documents of the Court is quite understandable, how-
ever, as the Statute of the Court and the Rules of Court (even the most recent 1978
version) were elaborated and adopted at a time when ad hoc chambers for the most part
did not exist. It is well known that, if procedural rules are to be both sound and helpful,
they must be developed on the basis of prolonged practical experience and embody the
sum total of such experience. The theoretical elaboration of the present rules in this field
was mainly based on the good intention of making it easier for States to attain a peaceful
settlement of their disputes while enhancing the activity of the International Court of
Justice. It is significant that it is precisely the practical experience of recent chamber
cases that has aroused interest in this useful and promising institution among the judges
of the International Court of Justice (see dissenting opinion of Judge Shahabuddeen to
this Order, p. 21, infra, footnote).

16
16 DISPUTE (EL SALVADOR/ HONDURAS) (DISS. OP. TARASSOV)

Unfortunately, the Court was satisfied with very short (one or
two pages) written observations of El Salvador and Honduras and those
States were, moreover, in accordance with the decision of the Court, per-
mitted to deal only with the one question of “whether the Application for
permission to intervene .. . [was] to be decided by the full Court or by the
Chamber” (emphasis added). The Court did not invite the Parties in the
case to express their opinions regarding the proposed reformation of the
Chamber and the other procedural questions raised in the Application.

Under such circumstances, I am convinced that oral proceedings with
the participation of all the States concerned are more than necessary.
However, the Order of the Court is in fact based only on the view of one
State out of the three which were permitted to submit their observations,
i.e., on the view of Honduras. As has been shown, El Salvador evaded the
question put to it merely by saying that “the Government of El Salvador
has no observations to make”. Nicaragua once again reiterated its earlier
submission that “the full Court has the competence to decide the issue
raised .. . and in the circumstances of this case should decide in favour of
exercising that competence”.

Tam convinced that such differences of opinion should have been seen
as an additional reason for the Court to hold hearings. I am also aware of
yet another consideration in support of this view. According to Article 27
of the Statute, a judgment given by an ad hoc chamber is to be considered
as rendered by the full Court. As a result of the present Order adopted by a
majority of judges, the Applicant will have no more than two possible
courses of action — it can either abandon its intention of preserving and
defending its interests against possible violation as a result of judicial pro-
cesses in the International Court of Justice or it can submit its Application
to the Chamber. If it opts for the latter course, the Applicant will have to
abide by the decision of five judges, only two of whom are Members of the
Court, but whose decision will have the status of a judgment of the Court.
In the event that permission to intervene is summarily rejected, or if the
judgment on its merits fails to provide a proper safeguard of its lawful
interests as an intervening Party, the Applicant will not be able to appeal,
as the Court’s judgment will have been rendered!

However, in theory, it might be possible in such a situation for the judg-
ment to be adopted by a majority of non-members of the Court, with both
Members of the Court voting against it. This possibility is no mere para-
dox — there are very important practical consequences for the Applicant.
If the case were not to be considered by a chamber of the Court but by an
Arbitration Tribunal, and if the decision of that Tribunal were to be seen
by the third State as harmful to its interests, such a State would have the
possibility of trying to defend those interests before the International
Court of Justice, regardless of the fact that the Tribunal in question might
have consisted entirely of Members of the International Court. However
since, in the instant case, the Parties have decided not to submit their dis-
pute to arbitration, but to refer it to a chamber of the Court, the third State
is automatically deprived of that recourse to the full Court. Only as a

17
17 DISPUTE (EL SALVADOR/HONDURAS) (DISS. OP. TARASSOV)

result of hearings, with the full participation of all the States concerned
and in which all those States would have had equal procedural rights,
could the Court have properly arrived at a prima facie conclusion as to
whether or not there were any possibilities of intrusion into the sphere of
interests of the third State. Were it to have found that there were no such
possibilities, it might have rejected the submissions of the State seeking
permission to intervene without referring its Application to the Chamber.

At the same time, the Court could have given some kind of assurance to
the Applicant that its lawful rights would not be adversely affected (as was
given to Italy in the Continental Shelf (Libyan Arab Jamahiriya/ Malta)
case). If, on the contrary, the Court were to have found that certain inter-
ests of the third State could be called into question or directly threatened
by a decision of the Chamber given as between the initial Parties, the
Court would have been able to establish, in consultation with the Presi-
dent of the Chamber and those same Parties, such procedural guarantees
as would effectively have enabled that State to defend its rights. While
both the Parties to the main dispute and the Applicant have expressed, in a
preliminary form, their very different views on the question of where the
Application should be dealt with, one cannot exclude the possibility that
they might have been able, with the help of the Court, to find some mutu-
ally acceptable compromises in the course of oral proceedings.

My vote against the present Order constitutes a reflection of my sincere
hope that the decision of the Court, contained in this Order, will not be
given the status of a precedent, serving to preclude — on purely formalis-
tic grounds — any possibility of the Court considering questions relating
to cases being dealt with by chambers but which those chambers are not
able to resolve. Any such justification of future inaction could not only
lead to a depreciation of the Court’s own role, but might also bring about
an unfortunate depreciation of the functioning of chambers by placing an
insurmountable barrier between them and the full Court and, as a conse-
quence, estranging them from the principal judicial organ of the United
Nations. If that happened, ad hoc chambers would be transformed into
some kind of hybrid between international judicial process and arbitra-
tion.

(Signed) Nikolai K. TARASSOV.

18
